DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,607,203 (hereinafter ‘203). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application and claims 1-20 of ‘203 discloses method and systems for fulfilling orders under non-persistent network conditions. 

U.S. Patent Appl. No. 16/833,876
U.S. Patent No. 10,607,203
1. A synchronization system for fulfilling orders under non-persistent network conditions, comprising: 

point-of-sale (POS) terminals, each configured to generate first state changes corresponding to orders, and configured to queue said first state changes in durable order queues that correspond to said orders, and configured to transmit said first state changes in said durable order queues, from oldest to youngest, when operably connected to a network; and 

a synchronization server, disposed not on-premise with said POS terminals, operably coupled to said POS terminals via said network, configured to receive said first state changes, and configured to transmit said first state changes and second state changes to said POS terminals, wherein said second state changes correspond to one of said orders received by said synchronization server from a third-party terminal that is not on-
a queue processor, configured to queue said state changes in durable terminal queues that correspond to said POS terminals, wherein said first and second state changes are transmitted to a first one of said POS terminals, from oldest to youngest, when said first one of said POS terminals is operably connected to said network, and wherein said first and second state changes are maintained in durable terminal queues corresponding to other ones of said POS terminals while said other ones of said POS terminals remain operably disconnected from said network.


point-of-sale (POS) terminals, each configured to generate first state changes corresponding to orders, and configured to queue said first state changes in durable order queues that correspond to said orders, and configured to transmit said first state changes in said durable order queues, from oldest to youngest, when operably connected to a network; and 

a synchronization server, disposed not on-premise with said POS terminals, operably coupled to said POS terminals via said network, configured to receive said first state changes, and configured to transmit said first state changes and second state changes to said POS terminals, wherein said second state changes correspond to one of said orders received by said synchronization server from a browser-based terminal that is not 
a queue processor, configured to queue said state changes in durable terminal queues that correspond to said POS terminals, wherein said first and second state changes are transmitted to a first one of said POS terminals, from oldest to youngest, when said first one of said POS terminals is operably connected to said network, and wherein said first and second state changes are maintained in durable terminal queues corresponding to other ones of said POS terminals while said other ones of said POS terminals remain operably disconnected from said network.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The relevant prior art does not teach, 
“a synchronization server, disposed not on-premise with said POS terminals, operably coupled to said POS terminals via said network, configured to receive said first state changes, and configured to transmit said first state changes and second state changes to said POS terminals, wherein said second state changes correspond to one of said orders received by said synchronization server from a third-party terminal that is not on-premise with said POS terminals, and that is running a third-party application, said synchronization server comprising: 
a queue processor, configured to queue said state changes in durable terminal queues that correspond to said POS terminals, wherein said first and second state changes are transmitted to a first one of said POS terminals, from oldest to youngest, when said first one of said POS terminals is operably connected to said network, and wherein said first and second state changes are maintained in durable terminal queues corresponding to other ones of said POS terminals while said other ones of said POS terminals remain operably disconnected from said network”, 
as recited in claims 1, 8 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.